Hooker, C. J.
The city of Grand Eapids instituted • proceedings under Act No. 124, Laws of 1883, as amended in 1887 and 1889, to condemn land for the extension of Allen street in said city across lands of the respondent company and three others, all of whom appeared and opposed the condemnation. The jury rendered a verdict against the city “that the said, opening of said Allen street, as petitioned for, was not a public necessity,” whererrpon an 'appeal was taken on behalf of the petitioner. On the *474hearing it is conceded that no notice of appeal was served on three of the defendants, as required by section 21 of said act.
A review of the case as against one defendant would afford no relief, as the verdict would stand as to the others, which would prevent the opening of the street as prayed. The proceeding is a statutory one, and, the notice not having been given .to all, the Court has no jurisdiction to hear the appeal. Portage Lake, etc., Co. v. Haas, 20 Mich. 326; Canfield v. The Brig City of Erie, 21 Id. 160; People’s Ice Co. v. The Steamer Excelsior, 43 Id. 336.
The appeal must be dismissed, with costs.
The other Justices concurred.